DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicant's election with traverse of Group I, drawn to a method for lowering serum phosphate in a patient by administering an epithelial phosphate transport inhibitor in combination with a phosphate binder, wherein the epithelial phosphate transport inhibitor is a NHE3 inhibitor of formula I, and the species tenapanor (NHE2 inhibitor of formula I) and sevelamer (phosphate binder), in the reply filed on 4/7/22 is acknowledged.  The traversal is on the grounds that all of the epithelial phosphate transport inhibitors are not different compounds because they are all NHE3 inhibitors, thus have the same mode of action and consequently inhibit epithelial phosphate transport.  This is not found persuasive because although the claimed compounds may go through the same mechanism of action, the physical structures are patentably distinct, therefore a search for one will not lead to information regarding another.  The requirement is still deemed proper and is therefore made FINAL.  
Claims 1-16 are pending.  Claims 6-9, 11-16 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 1-5, 10 are examined herein insofar as they read on the elected invention and species.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King et al. (“Combination Treatment with Tenapanor and Sevelamer Synergistically Reduces Urinary Phosphate Excretion in Rats,” J. Am. Soc. Nephrol. 2018, 29, 549, of record).
King et al. teaches that many chronic kidney disease patients on dialysis fail to achieve target serum phosphate levels, despite treatment with available phosphate binding agents.  Tenapanor is a first-in-class, minimally absorbed small molecule NHE3 inhibitor that reduces intestinal phosphate absorption and in under investigation as a novel treatment for hyperphosphatemia in chronic disease patients on dialysis.  This study evaluated the effect of tenapanor and varying doses of sevelamer administered together and in combination on urinary phosphate excretion in rats.  Tenapanor was orally administered at 0.3 mg/kg/day in combination with varying amounts of sevelamer at 0-3% w/w for 11 days.  The results show that in combination with tenapanor, sevelamer dose-dependently decreased urinary phosphate excretion such that the combination effect was significantly greater than either tenapanor or the equivalent dose of sevelamer alone across all sevelamer dose levels.  This drug combination was determined to be synergistic.  
The limitation regarding “wherein the epithelial phosphate transport inhibitor is a compound that lowers the pH of epithelial cells” is an inherent property of tenapanor that will necessarily occur in vivo or in vitro.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627